      Case 2:20-cv-00028-LSC-HNJ Document 40 Filed 07/29/21 Page 1 of 14                  FILED
                                                                                  2021 Jul-29 AM 10:11
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

ANTONIO NICHOLS,                           )
                                           )
       Plaintiff,                          )
                                           )
 v.                                        )   Case No. 2:20-cv-00028-LSC-HNJ
                                           )
 GEORGE ADAMS, et al.,                     )
                                           )
       Defendants.                         )

                           MEMORANDUM OPINION

      The magistrate judge filed a report and recommendation on June 14, 2021,

recommending the court grant defendants’ motion for summary judgment on all of

plaintiff’s claims. (Doc. 34). The magistrate judge advised plaintiff of his right to

file specific, written objections to the report and recommendation within 14 days.

Plaintiff has filed timely objections. (Doc. 39).

I. Factual Background

      Plaintiff, an adherent of Metu Neter, brought this action claiming the

defendants violated his rights under the Religious Land Use and Institutionalized

Persons Act (“RLUIPA”), 42 U.S.C. § 2000cc-1(a), et seq., the First Amendment,

and the Equal Protection Clause of the Fourteenth Amendment, by failing to allow

religious accommodations so he could properly observe his religion. (Doc. 1 at 3,

6). Based on his belief defendants imposed burdens upon his religion that serve no
      Case 2:20-cv-00028-LSC-HNJ Document 40 Filed 07/29/21 Page 2 of 14




compelling government interest, plaintiff sought declaratory, injunctive, and

monetary relief. (Doc. 1 at 9-10).

       Plaintiff named as defendants George Adams, the chaplain at Donaldson, 1 and

Thomas Woodfin,2 the Pastoral Programs Supervisor for the Alabama Department

of Corrections (“ADOC”). Defendants do not question the validity of plaintiff’s

claim to be a follower of the Metu Neter religion. (See e.g., Doc. 19-1 at 2). Rather,

they assert they have accommodated plaintiff’s religious beliefs in accordance with

all applicable laws and regulations to the same extent as other religions in the prison.

The magistrate judge recommended that defendants’ special report (Doc. 19),

construed as a motion for summary judgment, be granted. (Doc. 34).

II. Relevant Legal Standards

       For each of his objections, plaintiff asserts that Holt v. Hobbs, 574 US 352

(2015), the First and Fourteenth Amendments, and the Religious Land Use and

1
 Adams explained that in his role as chaplain, he may only allow religious accommodations and
activities previously approved by the Religious Activity Review Committee (“RARC”). (Doc. 19-
1 at 1). When Adams receives a request for accommodations not previously approved by the
RARC, he must submit that request to the warden, and, if denied by the warden, then to the RARC.
(Doc. 19-1 at 2).
2
  Defendant Woodfin, as Pastoral Programs Supervisor for ADOC, co-chairs the RARC. (Doc.
19-3 at 1; Doc. 27-1 at 2). The RARC reviews inmates’ religion-based requests and creates
Administrative Regulations for religious observances under the ADOC policy. (Doc. 19-3 at 1).
Using an Inmate Request for Religious Assistance (“IRRA”) form, an inmate may request ADOC
approve new religious practices. (Doc. 19-3 at 1-2). The inmate must submit the form to the
prison chaplain, who considers whether the request is permissible under current ADOC
regulations. (Doc. 19-3 at 1-2). If not, the chaplain forwards the form to the warden, who may
either approve the request as consistent with existing ADOC policies, or forward the request to the
RARC. (Doc. 19-3 at 2).

                                                2
       Case 2:20-cv-00028-LSC-HNJ Document 40 Filed 07/29/21 Page 3 of 14




Institutionalized Persons Act (“RLUIPA”), 42 U.S.C. § 2000cc-1(a), et seq., require

the court to consider the facts in plaintiff’s favor, deny the magistrate judge’s report

and recommendation, and remand this cause to the magistrate judge for further

factual development.

       A. RLUIPA

       Holt v. Hobbs considered a Muslim prisoner’s claim that “no beard” policies

in prison violated his rights under RLUIPA. Id., 574 U.S. at 360-361. The Court

held “RLUIPA protects ‘any exercise of religion, whether or not compelled by, or

central to, a system of religious belief,’ § 2000cc–5(7)(A), but, of course, a

prisoner’s request for an accommodation must be sincerely based on a religious

belief and not some other motivation.” Id. In Holt, the Court required plaintiff prove

“the Department’s … policy substantially burdened” his exercise of religion. Id., at

361.

       Thus, to establish a prima facie case under RLUIPA, a plaintiff must

demonstrate “the challenged law, regulation, or practice substantially burdens his

exercise of religion.” Knight v. Thompson, 797 F.3d 934, 943 (11th Cir. 2015).

While the court should not examine the “centrality of a particular religious tenet in

undertaking the substantial burden analysis,” Smith v. Allen, 502 F.3d 1255, 1278

(11th Cir. 2007) abrogated on other grounds by Sossamon v. Texas, 563 U.S. 277,

286-87 (2011), a RLUIPA plaintiff must demonstrates that the government’s denial


                                           3
     Case 2:20-cv-00028-LSC-HNJ Document 40 Filed 07/29/21 Page 4 of 14




of a particular religious item or observance placed more than a “mere incidental

effect or inconvenience” on his religious practice, Thai Meditation Ass’n of Ala.,

Inc., v. City of Mobile, 980 F.3d 821, 830 (11th Cir. 2020). In Smith v. Governor for

Alabama, 562 F. App’x 808 (11th Cir. 2014), the Court explained:

       If the word ‘substantial’ in the statutory phrase ‘substantial burden,’ 42
       U.S.C. § 2000cc–1(a), is to retain any meaning, it must, at a minimum,
       be construed as requiring something more than solely the denial of a
       request that is sincere. An alternate approach ... would result in the
       word ‘substantial’ in § 2000cc–1(a) as being mere surplusage, since
       every governmental action denying a requested item to be used in
       religious observance would give rise to a prima facie RLUIPA claim.

Id., at 813 (alterations in original).

       The burden then shifts to the defendant to prove the denial in question “is the

least restrictive means of furthering a compelling governmental interest.” Knight,

797 F.3d at 943 (citing 42 U.S.C. § 2000cc-2(b)).            RLUIPA provides only

prospective, injunctive relief. Davila v. Marshall, 649 F. App’x 977, 980 (11th Cir.

2016) (“the district court correctly found that RLUIPA does not authorize claims for

monetary damages against prison officials in their individual capacities”).

       B. First Amendment

       The First Amendment, applied to the states via the Fourteenth Amendment,

“prohibits government from making a law ... prohibiting the free exercise (of

religion).” Cruz v. Beto, 405 U.S. 319, 322 (1972). To state a claim under the Free

Exercise Clause, a plaintiff must plead facts showing a “constitutionally


                                           4
          Case 2:20-cv-00028-LSC-HNJ Document 40 Filed 07/29/21 Page 5 of 14




impermissible burden on a sincerely held religious belief.” GeorgiaCarry.Org, Inc.

v. Georgia, 687 F.3d 1244, 1257 (11th Cir. 2012); see also Hernandez v. Comm’r,

490 U.S. 680, 699 (1989) (“The free exercise inquiry asks whether government has

placed a substantial burden on the observation of a central religious belief or practice

....”).

          While prison regulations which impinge on prisoners’ constitutional rights are

valid if they are “reasonably related to legitimate penological interests,” O’Lone v.

Estate of Shabazz, 482 U.S. 342, 349 (1987), a policy substantially burdens a

prisoner’s religious exercise if it places significant pressure on a religious adherent

to conform his or her behavior. Robbins v. Robertson, 782 F. App’x 794, 801-02

(11th Cir. 2019) (citing Midrash Sephardi, Inc. v. Town of Surfside, 366 F.3d 1214,

1227 (11th Cir. 2004)). In evaluating the reasonableness of a prison regulation, the

court must consider the four factors set forth in Turner v. Safley, 482 U.S. 78 (1987):

          (1) whether there is a “valid, rational connection” between the
          regulation and a legitimate governmental interest put forward to justify
          it; (2) whether there are alternative means of exercising the asserted
          constitutional right that remain open to the inmates; (3) whether and the
          extent to which accommodation of the asserted right will have an
          impact on prison staff, inmates, and the allocation of prison resources
          generally; and (4) whether the regulation represents an “exaggerated
          response” to prison concerns.

Hakim v. Hicks, 223 F.3d 1244, 1247-48 (11th Cir. 2000) (citing Turner, 482 U.S.

at 89-91).



                                             5
     Case 2:20-cv-00028-LSC-HNJ Document 40 Filed 07/29/21 Page 6 of 14




      C. Fourteenth Amendment

      A Fourteenth Amendment Equal Protection Clause claim requires a plaintiff

to “demonstrate that (1) he is similarly situated to other prisoners who received more

favorable treatment; and (2) the state engaged in invidious discrimination against

him based on race, religion, national origin, or some other constitutionally protected

basis.” Sweet v. Sec’y Dep’t of Corr., 467 F.3d 1311, 1318-19 (11th Cir. 2006).

Proof of discriminatory intent or purpose is required to show a violation of the Equal

Protection Clause. Village of Arlington Heights v. Metro. Hous. Dev. Corp., 429

U.S. 252, 265 (1977).

III. The Plaintiff’s Objections

      A. Ceremonial Grounds

      Plaintiff does not dispute that under RLUIPA, his claim for sacred ceremonial

grounds was rendered moot when defendants authorized Metu Neter adherents’ use

of such grounds on February 19, 2021. Rather, plaintiff now asserts he is due

damages for the lack of use of such grounds from July 6, 2017, until February 19,

2021. (Doc. 39 at 1-2). While plaintiff’s First and Fourteenth Amendment claims

allow for damages, plaintiff did not show, or even allege, how the lack of ceremonial

grounds “substantially burdened” his religious exercise as required under the First

Amendment.      See e.g., Robbins, 782 F. App’x at 801-02.         Nor has plaintiff

demonstrated that the previous failure to provide ceremonial grounds resulted from


                                          6
     Case 2:20-cv-00028-LSC-HNJ Document 40 Filed 07/29/21 Page 7 of 14




discriminatory intent or purpose, as needed to show a violation of the Equal

Protection Clause. Village of Arlington Heights, 429 U.S. at 265. This objection is

therefore overruled.

      Plaintiff also objects to the conclusion that requiring Metu Neter to share

ceremonial grounds with Wiccins and Odinists does not violate any federal law.

(Doc. 39 at 2-3). Yet, the requirement that Metu Neter share grounds demonstrates

that defendants have treated Metu Neter practitioners the exact same as the Odinists

and the Wiccans.       Plaintiff points to no reason why the lack of dedicated---as

opposed to shared---grounds would impact his practice of Metu Neter in any manner.

      Plaintiff points to Administrative Regulation No. 462 in support of his

objection, arguing that because only Wiccans may be present during Wiccan

services, requiring Metu Neter to share this sacred space violates his religious rights.

(Doc. 39 at 3). However, plaintiff fails to set forth any basis to support a finding

that allowing only Wiccans be in the sacred grounds during Wiccan services impacts

Metu Neter using the same grounds at other times. This objection is overruled.

      B. Religious Diet, Feasts, Music, and Beard Exemptions

      Plaintiff generally asserts that defendants’ procedures to approve or deny his

religious accommodation requests are unconstitutional. (Doc. 39 at 4). He argues

that defendants imposed substantial burdens on his exercise of religion by denying

his requests for a religious diet, feasts, a beard exemption, and music. (Doc. 39 at


                                           7
     Case 2:20-cv-00028-LSC-HNJ Document 40 Filed 07/29/21 Page 8 of 14




4). He alleges that he “met the requirements of due process under the Fourteenth

Amendment when his submitted his IRRA religious request claims to defendants on

IRRA form, complaints, and grievances.” (Doc. 39 at 5).

      To the extent plaintiff now challenges the process used by ADOC to approve

or deny religious requests, that claim was not raised in his complaint. This court

need not consider arguments plaintiff first raises in his objections to a magistrate

judge’s report and recommendation. Williams v. McNeil, 557 F.3d 1287, 1292 (11th

Cir. 2009). This principle gains even more traction where, as here, plaintiff raises

an entirely new claim under the guise of objections.         See   Killingsworth v.

Correctional Medical Services, 2013 WL 1180769, *1 (N.D. Ala. Mar. 19, 2013);

Shepherd v. Corizon, Inc., 2013 WL 1561513, *1 (S.D. Ala. Apr. 12, 2013) (citing

Williams, 557 F.3d at 1291-92) (noting potential for “gamesmanship” which would

occur if “litigants foist on district courts arguments and evidence they neglected to

present to the magistrate judge.”); see also report and recommendation (advising

plaintiff that “[o]bjections should not contain new allegations, present additional

evidence, or repeat legal arguments.”) (Doc. 34 at 31). Based on the foregoing, the

court declines to address plaintiff’s challenge to ADOC’s process for approving

religious accommodations.

      Plaintiff’s other argument---that defendants’ failure to comply with their own

regulations renders the report and recommendation incorrect (Doc. 39 at 5)---has no


                                         8
     Case 2:20-cv-00028-LSC-HNJ Document 40 Filed 07/29/21 Page 9 of 14




basis in law. That state law or state agencies prescribe certain procedures does not

mean those procedures acquire federal constitutional dimensions. See e.g., Sandin

v. Connor, 515 U.S. 472, 481–82 (1995) (observing that prison regulations are not

intended to confer rights or benefits on inmates but are merely designed to guide

correctional officials in the administration of prisons); United States v. Caceres, 440

U.S. 741, 751–52 (1979) (stating “violations of agency regulations …. do not raise

constitutional questions); Magluta v. Samples, 375 F.3d 1269, 1279 n.7 (11th Cir.

2004) (noting that “procedural requirements set out in [an administrative] regulation

are not themselves constitutional mandates.”); Hilderbrandt v. Butts, 550 F. App’x

697, 700 (11th Cir. 2013) (“Hilderbrandt’s due process claim misses the mark by

equating state-law administrative procedure with constitutional due process. Federal

due process does not require that state prison officials strictly comply with

administrative regulations….”).

      Plaintiff’s more detailed objections based on the foregoing are discussed

below:

             1. Religious Diet

      Plaintiff objects to the recommendation that this claim be found moot because

he personally has not seen any administrative regulations on religious diet meals in




                                          9
     Case 2:20-cv-00028-LSC-HNJ Document 40 Filed 07/29/21 Page 10 of 14




the prison or the prison law library. 3 (Doc. 39 at 6). Plaintiff does not dispute that

the prison provides alternative meals which accommodate the very diet plaintiff

claims his religion requires. (Doc. 39 at 6). Rather, plaintiff’s sole objection lies in

the fact that he has not read any Administrative Regulations which provide for an

alternative diet. (Doc. 39 at 6-7). This objection is overruled.

              2. Musical Instruments

       Plaintiff objects to the finding that his request to use musical instruments in

the chapel is moot. (Doc. 39 at 7). Plaintiff asserts nothing in writing gives plaintiff

permission to use chapel instruments during Metu Neter services. (Doc. 39 at 7-8).

In plaintiff’s supplemental response, he agreed that Metu Neter has authority to use

musical instruments, but complained defendants have not provided Metu Neter a

“time and day to use the musical instruments in the chapel. Defendants need to write

down a time and day for Plaintiff and Metu Neter members to use to musical

instruments in the chapel and post it throughout the institution.” (Doc. 33 at 11).

Lacking from his pleadings was any allegation that Metu Neter has been denied

access to these instruments. Because plaintiff does not dispute he has access to the




3
  Administrative Regulation No. 462, submitted to the court by plaintiff, includes the statement,
“[t]he menu is planned to be nutritionally adequate for those inmates who may be on vegan diets
due to religious preferences.” (Doc. 23 at 71). In the supplement to the special report (Doc. 27-
1), Woodfin references Administrative Regulation 701, which states “ADOC provides a pork free
menu for those inmates whose religious preference stipulates no pork.” Available at
http://www.doc.state.al.us/docs/AdminRegs/AR701.pdf
                                               10
     Case 2:20-cv-00028-LSC-HNJ Document 40 Filed 07/29/21 Page 11 of 14




very instruments he claims he needs to worship properly, he failed to establish a

prima facie case under RLUIPA, or the First Amendment.

             3. Beard Exemption

      Plaintiff objects to the recommendation that defendants’ motion for summary

judgment be granted on the issue of beard exemptions. He argues the form he

submitted for a beard exemption proves he has requested the accommodation, thus

creating a genuine issue of material fact. (Doc 39 at 8-9). Defendants agreed they

had received this form from plaintiff. (Doc. 27-1 at 11). However, the RARC has

not approved the facial hair exemption for Metu Neter. (Doc. 27-1 at 10-11).

Defendants explain that ADOC requires a faith group to receive an exemption to the

beard policy before individual members of that religion may submit a Religious

Exemption request (Beards) form 462-B to the institutional chaplain. (Doc. 27-1 at

10; see also Doc. 23 at 71 (noting the “Facial Hair Exemption” is “[l]imited to

specifically approved religions.”). Plaintiff fails to demonstrate how requiring each

religion that desires a facial hair exemption to receive approval substantially burdens

his religious beliefs.

      Perhaps more importantly, plaintiff fails to identify any religious significance

a beard has, either in the Metu Neter faith generally, or as he chooses to practice it.

On this basis, plaintiff fails to establish his prima facie case that the absence of a




                                          11
     Case 2:20-cv-00028-LSC-HNJ Document 40 Filed 07/29/21 Page 12 of 14




beard has caused more than an inconvenience on his religious exercise. See Thai

Meditation Asso., 980 F.3d at 830 (citing Midrash, 366 F.3d. at 1227).

               4. Feasts

       The magistrate judge recommended granting defendants’ motion for summary

judgment on plaintiff’s claim for feasts because plaintiff failed to establish that feasts

were a recognized component of his religious practice. (Doc. 34 at 21-26). Plaintiff

objects, stating Adams’ recollection that plaintiff once handed him a paperback book

that said “Metu Neter” on it, and his more recent citations to other sources, should

suffice to establish authoritative sources requiring feasts. (Doc. 39 at 10). Plaintiff

further states he included a request for feasts on the same IRRA form defendants

used to grant his ceremonial grounds request. (Doc. 39 at 11).

       Defendants explained they originally denied the requests for feasts because

they were “unable to validate the existence of this ritual observation” and because

they had security concerns regarding outside food being brought into the facility.

(Doc. 19-3 at 2-3). In their supplemental response, Woodfin asserted plaintiff failed

to request a specific day in which to hold the “fast breaking feast.” (Doc. 27-1 at 8).

Woodfin claimed “the Plaintiff has not presented RARC with a request for the one

most important holy day of Kemeticism on which to feast ….”4 (Doc. 27-1 at 8).


4
  As noted by the magistrate judge, defendants granted some of plaintiff’s requests in response to
this litigation, and plaintiff provided the court with sources to support other requests, which he
failed to provide to defendants before filing this action. Moreover, plaintiff continued to file IRRA
                                                 12
     Case 2:20-cv-00028-LSC-HNJ Document 40 Filed 07/29/21 Page 13 of 14




         The Eleventh Circuit instructs that, “[w]hile … courts are not to inquire into

the centrality of a particular religious tenet in undertaking the substantial burden

analysis, at a minimum the substantial burden test requires that a RLUIPA plaintiff

demonstrate that the government’s denial of a particular religious item or observance

was more than an inconvenience to one’s religious practice.” Smith v. Governor for

Alabama, 562 F. App’x at 813 (citing Smith v. Allen, 502 F.3d at 1278-79).

Plaintiff’s prior failures to identify his most holy day and to provide authoritative

sources translate into a failure to demonstrate that the lack of feasts caused anything

more than a mere inconvenience on his religious exercise. The court overrules this

objection.

         C. Family Nights

         Plaintiff objects to the finding that his request for family nights lacked merit,

based on his belief the magistrate judge failed to consider “the Faith based Honor

dorm Administrative Regulation.” (Doc. 39 at 12). Plaintiff does not provide any

further explanation of this objection. As plaintiff has failed to demonstrate the lack

of “family nights” infringes on his religious beliefs in any way, this objection lacks

merit.




forms in response to defendants’ pleadings. As of the date the court received plaintiff’s objections,
July 16, 2021, the claim for feasts had been narrowed to whether or not the RARC would approve
Metu Neter’s request to recognize the Winter Solstice as its most important feast day. (See e.g.,
Doc. 34 at 25-26 (tracking the evolution of this claim)).
                                                 13
    Case 2:20-cv-00028-LSC-HNJ Document 40 Filed 07/29/21 Page 14 of 14




III. Conclusion

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the magistrate judge’s report is

hereby ADOPTED and the recommendation is ACCEPTED.

      The court EXPRESSLY FINDS that no genuine issues of material fact

remain and defendants are due summary judgment on plaintiff’s claims as a matter

of law.

      A Final Judgment will be entered.


      DONE and ORDERED on July 29, 2021.




                                               _____________________________
                                                       L. Scott Coogler
                                                  United States District Judge
                                                                                 160704




                                          14
